DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (herein “Watanabe”; US Pub. No. 2017/0189765 A1) as evidenced by Sato et al. (herein “Sato”; US Pub. No. 2008/0220901 A1).
Regarding claim 1, Watanabe discloses a golf ball comprising a core, a mid layer positioned outside the core, and a cover positioned outside the mid layer (Fig. 1), wherein a ratio R1 calculated by the following mathematical formula (1) is not less than 5.00 (Table 4-II, CE2 listing a core deflection of 4.19 mm, CE5 listing an intermediate deflection of 3.50 mm, and par. [0090] stating that the ball deflection may be 0.8 mm less than the core, so 4.19 -0.80 = 3.39 mm, and thus R1 = 6.3; see NPL Examiner’s Calc Version #4 for exact calculation), a ratio R2 calculated by the following mathematical formula (2) is not less than 2.00 (Table 4-II as cited above; noting R2 = 2.3; see NPL Examiner’s Calc Version #4 for exact calculation), and a ratio R3 calculated by the following mathematical formula (3) is less than 50 (Table 4-II, example CE2, noting the core diameter of 37.7 mm and the cover of 0.84 mm, so that R3 =44.9; see NPL Examiner’s Calc Version #4 for exact calculation), Rl=(Dfl-Df2)/(Df2-Df3)    (1), R2=(T2*H2)/H3    (2), R3=D1/T3  (3), wherein Dfl represents an amount of compressive deformation (mm) of the core, Df2 represents an amount of compressive deformation (mm) of a sphere including the core and the mid layer, Df3 represents an amount of compressive deformation (mm) of the golf ball, T2 represents a thickness (mm) of the mid layer, H2 represents a hardness (Shore-D) of the mid layer, H3 represents a hardness (Shore-D) of the cover, D1 represents a diameter (mm) of the core, and T3 represents a thickness (mm) of the cover, a difference (Df2-Df3) between the amount of compressive deformation Df2 and the amount of compressive deformation Df3 is 0.13 mm or less (see NPL Examiner’s Calc Version #4 for exact calculation of 0.11 mm), and Df1, Df2, and Df3 are measured according to a compression test including application of an initial load of 98N and a final load of 1274N (pars. [0014], [0094], and [0131]).  In addition, regarding the value of Df2-Df3, Sato specifically evidences the value of these two values as compared to each other as a result effective variable used to optimize spin (pars. [0089] and [0095]; noting Sato uses the ratio of the two as opposed to the difference).  Furthermore, Sato: Table 3, Comparative Example 7, albeit a non-preferred embodiment, evidences that the Df3-Df2 can be as low as 0 (noting 3.2-3.2 mm).  The above rejection is given under a 103 rejection as it would have been obvious to one of ordinary skill in the art at the time of filing that a specific embodiment in combination with the broader disclosed ranges would make obvious the claimed ranges.  In addition, the Examiner notes that the deflection of the core, intermediate sphere and golf ball are considered result effective variables that can be optimize based on the desired durability, initial velocity and spin rate (pars. [0056], [0090] and [0094]).  The thickness of the cover is also a result effective variable that can be optimized based on desired spin, control and durability (par. [0086]).  Finally, the value Df3 as compared to Df2 is also a result effect variable used to optimize spin (as evidenced by Sato: par. [0095]).  As such, one of ordinary skill in the art at the time of filing would recognize that these particular variables may also be found through routine experimentation in order to optimize durability, velocity, spin, and control (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
that the amount of compressive deformation Df3 of the golf ball is not less than 3.07 mm (Table 4-II, CE2 in combination with the full disclosure; noting a starting core deflection of 4.19 mm, par. [0090] making obvious that the ball deflection can be 0.8 mm less, so Df3 can equal 3.39; also noting the normal value in Table 4-I, Example 4 is 3.08 mm).
Regarding claim 3, Watanabe discloses that the amount of compressive deformation Dfl of the core is not less than 3.80 mm (Table 4-II, example CE2; noting 4.19).
Regarding claim 4, Watanabe discloses that the amount of compressive deformation Df2 of the sphere including the core and the mid layer is not less than 3.30 mm (Table 4-II, example CE5; noting 3.50 mm; also noting the normal value in Table 4-I, Example 4 is 3.36 mm).
Regarding claim 5, Watanabe discloses that the hardness H2 of the mid layer is not less than 60 (Table 4-II, example CE2; noting 62 Shore D hardness).
Regarding claim 6, Watanabe discloses that the thickness T2 of the mid layer is not less than 0.9 mm (Table 4-II, example CE2; noting 1.68 mm).
Regarding claim 7, Watanabe discloses that a product (T2*H2) of the thickness T2 and the hardness H2 of the mid layer is not less than 65.0 (Table 4-II, example CE2; noting 1.68 mm x 62 Shore D = 104.2).
Regarding claim 8, Watanabe discloses that the hardness H3 of the cover is not greater than 50 (par. [0084]; specifically listing “46” Shore D).
Regarding claim 9, Watanabe discloses that the thickness T3 of the cover is not less than 0.6 mm (Table 4-II, example CE2 is 0.84 mm).
that a difference (Dfl-Df2) between the amount of compressive deformation Dfl and the amount of compressive deformation Df2 is not less than 0.40 mm (Table 4-II, examples CE2 an CE5;noting 4.19 – 3.5 = 0.69 mm).
Regarding claim 12, Watanabe discloses that the amount of compressive deformation Df3 of the golf ball is not less than 3.29 mm and not greater than 3.52 mm (Table 4-II, example CE2 in combination with the full disclosure; noting a starting core deflection of 4.19 mm, par. [0090] making obvious that the ball deflection can be 0.8 mm less, so Df3 can equal 3.39 mm).
Regarding claim 13, Watanabe discloses that the amount of compressive deformation Dfl of the core is not less than 4.06 mm and not greater than 4.41 mm (Table 4-II, example CE2; noting 4.19 mm).
Regarding claim 14, Watanabe discloses that the amount of compressive deformation Df2 of the sphere including the core and the mid layer is not less than 3.40 mm and not greater than 3.64 mm (Table 4-II, example CE5; noting 3.5 mm).
Regarding claim 15, Watanabe discloses that the hardness H2 of the mid layer is not less than 60 and not greater than 70, and the thickness T2 of the mid layer is not less than 0.9 mm and not greater than 2.0 mm (Table 4-II, example CE2; noting 62 Shore D hardness and 1.68 mm, respectively).
Regarding claim 16, Watanabe discloses that the hardness H3 of the cover is not less than 25 and not greater than 50 (par. [0084]; noting 46 Shore D hardness), and the thickness T3 of the cover is not less than 0.6 mm and not greater than 1.5 mm (Table 4-II, example CE2 noting 0.84 mm).

Regarding claim 18, the independent claim is rejected as being obvious in light of claims 1, 3, 4, 2, and 10 in their respective order.  That is, claim 18 is simply a combination of all these claims.  Claim 18 does add upper limits to the ranges, but these ranges continue to be made obvious by Watanabe as modified by the Examiner in claim 1.  That is, Df1 being 4.4 mm between 3.80 and 4.60 mm, Df2 being 3.55 m between 3.30 and 4.00 mm, Df3 being 3.4 mm between 3.07 and 3.75 mm, Df1-Df2 being 0.85 mm between 0.40 and 1.00 mm, and Df2-Df3 being 0.13 mm between 0.01 and 0.13 mm).
Regarding claim 19, Watanabe discloses that the difference (Df2-Df3) between the amount of compressive deformation Df2 and the amount of compressive deformation Df3 is not less than 0.11 mm and not greater than 0.13 mm (Examiner’s Calc. #4; noting 0.11 mm).
Regarding claim 20, Watanabe discloses that the difference (Df2-Df3) between the amount of compressive deformation Df2 and the amount of compressive deformation Df3 is not less than 0.11 mm and not greater than 0.12 mm (Examiner’s Calc. #4; noting 0.11 mm).
Regarding claim 21, Watanabe discloses that the difference (Df2-Df3) between the amount of compressive deformation Df2 and the amount of compressive deformation Df3 is 0.11 mm.  It is noted that Watanabe does not specifically disclose that the difference is 0.12 mm.  However, regarding using a difference of 0.12 over that of 0.11 mm, it has been held that applicant must show that the particular range is critical, generally by showing that the In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990) (see MPEP 2144.05 (I) where Titanium Metals Corp. of America v. Banner states “a prima case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one in the art would have expected them to have the same properties")(see also applicant’s spec, par. [0024]; giving no criticality for the lesser claimed value within the disclosed range of 0.01 to 0.17 mm).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a difference of 0.012 over that of 0.11 would not achieve unexpected results: that is, the deflections would still provide proper durability, speed, and spin regardless of their exact difference (see Watanabe: pars. [0090] and [0094]).    

Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive. 
Current Rejection - Evidence of other values meeting the claimed limitation
Throughout applicant’s Remarks, received 7/13/21, applicant takes issue with the Examiner’s decision to pick and choose values from within the Watanabe disclosed range in order to meet the claimed equation.  However, based on the addition of claims 19-21, the Examiner now uses Examiner’s Calc #4.  This new calculation is used for two reasons: 1) it shows that other values from within the Watanabe disclosed range also make obvious the claimed limitation, and 2) it demonstrates specific values disclosed by Watanabe make obvious the claimed range (emphasis added).  
specifically recited by Watanabe yields a ball that meets all of the claimed limitation (see Examiner’s Calc #4; emphasis added).
As noted above, the Examiner, in Calc. #4 discloses specific values that are recited by Watanabe.  As such, these values would be obvious to one ordinary skill in the art because they are specifically shown in the prior art (emphasis added). Restated, using specific values which are specifically recited by Watanabe significantly reduces the possible choices by one of ordinary skill in the art and thus greatly increases the expectation of success.  This submission of Calc. #4 is in addition to the Examiner’s assertion that all of the parameters used in applicant’s claimed equations (i.e. in Calc. #4) are considered result effective variables.
In the Remarks, received 7/13/21, page 13, applicant argues that the Examiner “ignores or disregards the examples of Table 4”. However, MPEP 2123(II) specifically states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (emphasis added).  That is, Table 4-I of Watanabe are preferred embodiments (Table 4-II being presumably non-preferred).  Restated, the Examiner points applicant to other sections of the disclosure because the broader disclosure makes obvious the claimed parameter and preferred embodiments cannot be used to teach away.  In addition, the Examiner specifically uses values listed in those Tables.  Furthermore, there is no 
Turning to public policy, assuming arguendo that applicant’s position is correct (see Remarks, received 7/13/21, pages 13-14; applicant arguing for a single embodiment), applicant would require that a single embodiment shows all values of the claimed parameters (emphasis added).  This position essentially states that only anticipation can be used to reject the current claims, and completely dismisses an obviousness rejection.   This position is completely inconsistent with MPEP 2144.05.

Difference (Df2-Df3) (see Remarks, received 7/13/21, page 16)
First, applicant argues that Watanabe does not make obvious the amended claim limitation for Df2-Df3.  However, as previously noted, Watanabe not only makes obvious the claimed value based on the ranges disclosed, but also makes obvious that each variable is considered a result effective variable in the art and thus it would be obvious, in the alternative, to optimize those values within the disclosed range.
Second, the Examiner agrees with applicant that the Df2-Df3 value is a “result effective variable” (see Remarks, received 2/23/21, page 11; the Examiner interpretation being it is a “results effective variable” well known in the art; emphasis added). Along those lines, the Examiner brings in Sato to show that the value of Df2 as compared to Df3 is in fact a known Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (emphasis added).  

SATO
Turning to Sato, applicant clearly acknowledges that Sato is used to “provide evidence” of a relationship between Df2 and Df3 (see Remarks, received 7/13/21, page 20; the applicant merely acknowledging that Sato is evidentiary in form, and not admitting to the content of Sato).  However, applicant then goes on to bodily incorporate the teachings of Sato into Watanabe to essentially argue a teaching away (see Remarks, received 7/13/21).   First, regarding bodily incorporation, it has been held that "the question in a rejection for obviousness on a combination of references is what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970). Second, as acknowledged by applicant, Sato is used as evidence (emphasis added).  As such, combining Sato with Watanabe is nonsensical.


Discussion of PTAB Case Law
Turning to Patent Trial and Appeal Board (PTAB) Decision in SNF S.A. v. Solenis Technologies IPR2020-01730 (PTAB April 22, 2021), applicant appears to argue that the Board decision in that case is more factually aligned with the current application than Appeal Decision, Appeal Number 2019-004729 as cited by the Examine during the telephonic interview.  However, there are significant distinctions between the current application and SNF:  
First, SNF involved an inter partes review, and not a rejection review.  
Second, SNF involved a chemical case and not a golf ball case, with the Board presumably relying heavily on decision in Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018) (see MPEP 2144.05(III)(D)).  
Third, in SNF, applicant picked a value from within the range of “about 120,000 to 1 million”.  The ranges used by the Examiner are not nearly as broad.  In fact, in the current rejection, the Examiner uses values specifically listed in Watanabe.
Fourth, to show a result effective variable, petitioner relied on the testimony of Dr. Kleeman who gave a conclusionary statement as to why the parameters are result effective variables (i.e. he specifically stated it would be “obvious…to routinely select” without evidencing any reason why).  However, in the present application, the Examiner specifically cites to prior art references to evidence that the individual variables are considered result effective variables.
For at least the above reasons, SNF would not controlling.  The Board decision in Appeal Decision, Appeal Number 2019-004729 would be controlling and is consistent with the Examiner’s rejection.  However, as it turns out, actually neither of the Board decisions are controlling because both are not precedential (emphasis added).  As such, the Examiner does not 


Reconsideration of Previously Submitted Declaration under 37 CRF 1.132
Turning to the Declaration submitted 2/23/21 by Hidetaka Inoue, the declaration is considered, but not persuasive.  First, Watanabe continues to make obvious the claimed ranges based on the broad disclosed range.  Second, assuming arguendo criticality for the limitation Df2-Df3 = 0.12 based on the Inoue declaration, In re Aller is found in section MPEP 2144.05, and not MPEP 2144.04.  So, it would appear that a showing of criticality does not overcome In re Aller (see MPEP 2144.04 stating “If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law…”; but noting In re Aller is under MPEP 2144.05; emphasis added).  Third, the exact merits of the declaration will be further examined
It is well known that applicant can establish criticality for a limitation either in the spec or by way of affidavit/declaration (see In re Cole, 140 USPQ 230 (CCPA 1964)).  Mr. Inoue attests to the fact that changing the value of Df2 involves potentially changing D1, Df1, T2, and H2 (item 7).  He also attests that changing Df3 involves potentially changing D1, Df1, T2, H2, T3, H3 (item 8) and thus changing Df2 or Df3 is not “arbitrary” task (item 9).  The points are considered, but not persuasive.  One of ordinary skill in the art would know how to change each of these values to arrive at the desired compression.  
Mr. Inoue then goes on to attest that new Examples Ex. 9 and CEx. 8 show that Df2-Df3 = 0.12 mm or less is “critical”.  First, it is noted and pointed out by applicant that the two golf 
Second, the difference could also be based on Ex. 9 having a Df1-Df2 = 0.93, whereas CEx. 8 has Df1-Df2 = 0.7.  Restated, Ex. 9 and CEx. 8 are not similar enough in construction so that the improved distance can solely be attributed to Df2-Df3 = 0.12 mm or less (emphasis added).  That is, it could be a cumulative effect brought on by a number of differences in construction and values between the two examples Ex. 9 and CEx. 8.  Thus, the declaration under 37 CFR 1.132 filed 2/23/31 is insufficient to overcome the rejection of claims 1-10 and 12-18 based upon Watanabe as set forth in the last Office action because: the declaration was not found sufficient to establish criticality for Df2-Df3 = 0.12 mm or less for the reasons as cited above.

Closing Thoughts
The Examiner also wishes to keep on the record, in the event of appeal, that the following are considered result effective variables by Watanabe:
For example:
	Df1 - Core deflection – par. [0056] recognizes that the core deflection affects spin and overall distance
	Df2 - intermediate sphere deflection – par. [0094] recognizes that the deflection of the intermediate sphere affects spin and distance
	Df3 - ball deflection – par. [0090] recognizes that the ball deflection affects spin and distance

	T3 – thickness of the cover – par. [0085] recognizes that the thickness of the cover affects spin and distance
H2 – mid layer hardness – par. [0068] recognizes that the mid layer hardness affects spin and distance
	H3 – cover hardness – par. [0084] recognizes that the hardness of the cover layer affects spin and distance
	
As such, the only variable in claim 1 that Watanabe does not specifically acknowledge that affects spin is the diameter of the core (aka D1).  However, Morgan et al. (US Pub. No. 2004/0176185 A1) clearly evidences that the diameter of the core is known to affect spin (par. [0315]). As now evidenced, Sato also specifically states that Df2 as compared to Df3 is a result effective variable used to optimize spin (par. [0095]). As such, all of the variables used by applicant are well-known in the art to affect spin.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3711
7/20/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711